                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARTIN J. WALSH, Secretary of Labor,                        CIVIL ACTION

         Plaintiff,
                                                             NO. 20-3906-KSM
         v.

 SATORI GROUP, INC., et al.,

         Defendants.



                                             ORDER

        AND NOW this 24th day of May, 2021, after considering Plaintiff’s Motion for Default

Judgment (Doc. No. 5), Plaintiff’s Affidavit of Costs and Service (Doc. No. 8), Plaintiff’s

Memorandum in Support of Award of Costs (Doc. No. 8), Plaintiff’s supplemental memorandum

(Doc. No. 13), and the arguments made by Plaintiff’s counsel during oral argument on April 20,

2021; and the Clerk of Court having previously entered default against Defendants for failure to

appear; and for the reasons set forth in the accompanying Memorandum, it is ORDERED that

the motion is GRANTED in part and FINAL JUDGMENT in the amount of One-Hundred-

Two Thousand Three-Hundred Sixty-Seven Dollars and Ten Cents ($102,367.10 – the

amount of the Plan losses and interest, plus costs) shall be entered against Defendants Satori

Group, Inc., John Florio, Amy Wright, and the Satori Group, Inc. 401(k) Plan and in favor of

Plaintiff, the Secretary of Labor, Martin J. Walsh. Plaintiff’s motion is DENIED as to Plaintiff’s

request for injunctive relief.

IT IS SO ORDERED.

                                                     /s/ Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
